PER CURIAM.
In this workers’ compensation case, the Employer/Servicing Agent (E/SA) appeal an order of the Judge of Compensation Claims (JCC) awarding Claimant E/SA-paid attorney’s fees and costs based on Claimant’s success in a proceeding for modification. Claimant cross-appeals the JCC’s determination of the attorney fee amount and denial of a separate attorney’s fee for establishing fee entitlement. We affirm the issue on appeal, as well as the denial of a separate attorney’s fee challenged in the cross-appeal. However, we reverse and remand for a re-calculation of the fee amount because the JCC erred by calculating it using a discount factor based on evidence outside of the record. See § 440.34(1), Florida Statutes (2009).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.